20-11563-scc        Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                         Main Document
                                                 Pg 1 of 59



THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF CLAIM.
PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ TWELFTH OMNIBUS
CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE OMNIBUS
OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND SCHEDULE(S) ATTACHED
THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR
CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



    NOTICE OF HEARING ON DEBTORS’ TWELFTH OMNIBUS CLAIMS OBJECTION
               TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Twelfth Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                      Main Document
                                                Pg 2 of 59



Court reclassify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the Objection

annexed hereto on the grounds that such Claims have been filed against the wrong Debtor.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reclassification of a Proof of Claim

without further notice to a claimant.

        If you do NOT oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1

of the Objection, then you do NOT need to file a written response to the Objection and you do NOT

need to appear at the hearing.

        If you DO oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1 of

the Objection, then you MUST file with the Bankruptcy Court and serve on the parties listed below a

written response to the Objection (a “Response”) so that it is received on or before August 9, 2021,

at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

        Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reclassified for the reasons set forth in the Objection, including, but not limited to, the specific

factual and legal bases upon which you will rely in opposing the Objection; (iv) all documentation or
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                           Pg 3 of 59



other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with

the Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Debtors must return any reply to your Response, if different from that presented in the

Proof of Claim; and (vi) the name, address, and telephone number of the person (which may be you

or your legal representative) possessing ultimate authority to reconcile, settle, or otherwise resolve

the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.



                                                  3
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01                Main Document
                                           Pg 4 of 59



       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to further object to your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Proposed Order (or to any other Claims you may have filed) at a later date on

grounds not asserted in the Objection. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

       If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.

                           [Remainder of Page Intentionally Left Blank]




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01       Main Document
                                      Pg 5 of 59



Dated:   July 8, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Timothy Graulich
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Timothy Graulich
                                      James I. McClammy
                                      Stephen D. Piraino (admitted pro hac vice)

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                         5
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01   Main Document
                                      Pg 6 of 59



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                      Main Document
                                                 Pg 7 of 59



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ TWELFTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                      (WRONG DEBTOR CLAIMS)

                                       ***
     TO THE CLAIMANTS LISTED ON SCHEDULE 1 ATTACHED TO THE PROPOSED ORDER (AS
     DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED
     HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS.
     THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
     PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
     CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
     THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
     PROPOSED ORDER.
                                       ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Twelfth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”),

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1397        Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                              Pg 8 of 59



pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims

Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 904] (the “Claims

Objection Procedures Order”). This Objection is supported by the Declaration of Ricardo Javier

Sánchez Baker in Support of the Debtors’ Twelfth Omnibus Claims Objection to Proofs of Claim

(Wrong Debtor Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2 and incorporated

herein by reference. In further support of the Objection, the Debtors respectfully state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objection Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), reclassifying each of the claims identified on Schedule 1 to the Proposed Order (the

“Wrong Debtor Claims”) as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.




2
        Schedule 1 to the Proposed Order is incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                           Pg 9 of 59



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative



                                                 3
20-11563-scc      Doc 1397        Filed 07/08/21 Entered 07/08/21 22:28:01                     Main Document
                                             Pg 10 of 59



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.



                                                       4
20-11563-scc     Doc 1397        Filed 07/08/21 Entered 07/08/21 22:28:01                    Main Document
                                            Pg 11 of 59



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)


4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                      5
20-11563-scc     Doc 1397     Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                         Pg 12 of 59



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.



                                                 6
20-11563-scc      Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01                Main Document
                                           Pg 13 of 59



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures



                                                    7
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                          Pg 14 of 59



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Wrong Debtor Claims listed on Schedule 1 to the Proposed

Order as they were each filed against the incorrect Debtor according to the Debtors’ Books and

Records, and request that each Wrong Debtor Claim be reclassified as Claims against the proper

Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.

                                    Separate Contested Matters

       25.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reclassification herein shall be deemed a separate

order with respect to each Claim.



                                                  8
20-11563-scc        Doc 1397    Filed 07/08/21 Entered 07/08/21 22:28:01            Main Document
                                           Pg 15 of 59



                                Response to Omnibus Objections

        26.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        27.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;



                                                  9
20-11563-scc        Doc 1397    Filed 07/08/21 Entered 07/08/21 22:28:01              Main Document
                                           Pg 16 of 59



               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        reclassified for the reasons set forth in the Objection, including, but not
                        limited to, the specific factual and legal bases upon which will be relied on in
                        opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       28.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reclassifying their Claim(s), without further

notice or a hearing.

                                       Reservation of Rights

       29.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the Wrong Debtor Claims on any other grounds that the Debtors discover or elect to

pursue. The Debtors reserve their right to assert substantive and/or one or more additional non-

substantive objections to the Claims at a later time.

       30.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants


                                                  10
20-11563-scc       Doc 1397     Filed 07/08/21 Entered 07/08/21 22:28:01              Main Document
                                           Pg 17 of 59



subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                                Notice

        31.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        32.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                  11
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                          Pg 18 of 59



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 12
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01   Main Document
                                     Pg 19 of 59



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                      Main Document
                                                Pg 20 of 59



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ TWELFTH OMNIBUS CLAIMS OBJECTION
            TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reclassify the Claims

identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1397       Filed 07/08/21 Entered 07/08/21 22:28:01                Main Document
                                            Pg 21 of 59



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

reclassified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such claim was originally filed to the Debtor(s) identified in the “Correct

Debtor(s)” column applicable thereto.

        3.      This Order shall be deemed a separate Order with respect to each Wrong Debtor

Claim identified on Schedule 1 annexed hereto. Any stay of this Order pending appeal by any

claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.

        4.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

        5.      Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from,



                                                    2
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                          Pg 22 of 59



arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:   _____________, 2021
         New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01   Main Document
                                     Pg 23 of 59




                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                           20-11563-scc               Doc 1397            Filed 07/08/21 Entered 07/08/21 22:28:01                                    Main Document
 12th Omnibus Claims Objection                                                                       Pg 24 of 591
                                                                                                     Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                           Case No 20-11563 (SCC) Jointly Administered

                                                                                                    Wrong Debtor Claims

 Ref                     Claim #      Transferred      Name and Address of Claimant        Wrong Debtor         Correct Debtor(s)      Secured      Administrative       Priority       Unsecured            Total(*)        Unliquidated
  1                       20431           No           ABAROA, KOLDOBIKA                       Grupo              Aerovías de             0.00            0.00             0.00          1,400.00         1,400.00 USD           Yes
                                                       RODRIGUEZ                            Aeroméxico,          México, S.A. de
         Date Filed:    1/15/2021                      CALLE ESTACION 3, 2-IZ              S.A.B. de C.V.             C.V.
                                                       IRUN 20301
                                                       SPAIN
  2                       11445            No          ACOSTA, MARTHA                           Grupo             Aerovías de             0.00            0.00             0.00           429.97           429.97 USD             No
                                                       SOLEDAD VELA                          Aeroméxico,         México, S.A. de
         Date Filed:     1/3/2021                      200 DESERT PASS ST, APT              S.A.B. de C.V.           C.V.
                                                       536
                                                       EL PASO TX 79912
  3                       20099            No          ACOSTA, ROSALBA                          Grupo             Aerovías de             0.00            0.00             0.00           843.00           843.00 USD             Yes
                                                       BERLANGA DE                           Aeroméxico,         México, S.A. de
         Date Filed:    12/11/2020                     HOJIBLANCA 210                       S.A.B. de C.V.           C.V.
                                                       COLONIA RESIDENCIAL LOS
                                                       OLIVOS
                                                       SALTILLO, CO 25297
                                                       MEXICO
  4                       13486            No          ADACHI, ADRIANA                          Grupo             Aerovías de             0.00            0.00             0.00          1,618.00         1,618.00 USD            No
                                                       PATRICIA BUSTILLO                     Aeroméxico,         México, S.A. de
         Date Filed:    1/13/2021                      MAEJIMA 3-6-19 301                   S.A.B. de C.V.           C.V.
                                                       FUJIEDA-SHI, SHIZUOKA-
                                                       KEN 426-0067
                                                       JAPAN
  5                       14463            No          AFC TRAVEL                               Grupo             Aerovías de             0.00            0.00             0.00          2,570.94         2,570.94 USD            No
                                                       511 E TRAVELERS TR                    Aeroméxico,         México, S.A. de
         Date Filed:    1/15/2021                      BURNSVILLE MN 55337                  S.A.B. de C.V.           C.V.


  6                       13410            No          AGENCE DE VOYAGES AVG                    Grupo             Aerovías de             0.00            0.00             0.00          2,208.80         2,208.80 USD            No
                                                       IATA 20217993                         Aeroméxico,         México, S.A. de
         Date Filed:    1/13/2021                      21 RUE DU GENERAL                    S.A.B. de C.V.           C.V.
                                                       LECLERC
                                                       SAINT LEU LA FORET 95320
                                                       FRANCE
  7                       13303            No          AGENCE EDEN TOUR                         Grupo             Aerovías de             0.00            0.00             0.00          3,131.82         3,131.82 USD            No
                                                       20219430                              Aeroméxico,         México, S.A. de
         Date Filed:    1/13/2021                      EDEN TOUR 20219430                   S.A.B. de C.V.           C.V.
                                                       4 PLACE MAURICE
                                                       MARCHAIS
                                                       VANNES 56000
                                                       FRANCE



(*) Note: Pursuant to ¶ 8(d) , n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
of the Petition Date from Banco de Mexico (Central Bank).




                                                                                                                                                                                                                                    Page 1
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 25 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
 8                     11082          No        AHN, CHOROK                        Grupo          Aerovías de         0.00         0.00           0.00         1,500.00       1,500.00 USD          No
                                                23-121, 27BEONGIL               Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 TAEBONGRO, SUJIGU              S.A.B. de C.V.         C.V.
                                                YONGIN-SI 16803
                                                SOUTH KOREA
 9                     14867          No        AILLEURS VOYAGES OVP               Grupo          Aerovías de         0.00         0.00           0.00         1,330.00       1,330.00 USD         No
                                                PRIVAS GNBSR2101                Aeroméxico,      México, S.A. de
       Date Filed:   5/26/2021                  5 COURS ST LOUIS               S.A.B. de C.V.        C.V.
                                                PRIVAS 07000
                                                FRANCE
10                     14866          No        AILLEURS VOYAGES OVP               Grupo          Aerovías de         0.00         0.00           0.00         1,330.00       1,330.00 USD         No
                                                PRIVAS GNBSR2101                Aeroméxico,      México, S.A. de
       Date Filed:   5/26/2021                  5 COURS ST LOUIS               S.A.B. de C.V.        C.V.
                                                PRIVAS 07000
                                                FRANCE
11                     13821          No        AILLEURS VOYAGES/OVP               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                MARIETTON- 20245352             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  14 RUE DE L'HOTEL DIEU         S.A.B. de C.V.        C.V.
                                                PONTOISE 95300
                                                FRANCE
12                     12857          No        AIMURA, KAZUHIRO                   Grupo          Aerovías de         0.00         0.00           0.00         2,925.50       2,925.50 USD         No
                                                2-2-3 NAKADORI                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  MARUNOUCHI                     S.A.B. de C.V.        C.V.
                                                CHIYODAKU TOKYO 1000005
                                                JAPAN
13                     14734          No        AIR PROMOTION GROUP                Grupo          Aerovías de         0.00         0.00           0.00          984.72         984.72 USD          No
                                                66 CHAMPS ELYSEES               Aeroméxico,      México, S.A. de
       Date Filed:   1/25/2021                  FRANCIA                        S.A.B. de C.V.        C.V.
                                                PARIS 75008
                                                FRANCE
14                     14030          No        AIR TRAVEL GROUP, THE              Grupo          Aerovías de         0.00         0.00           0.00         1,140.00       1,140.00 USD         No
                                                8580 LOVETT AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ORLANDO FL 32832               S.A.B. de C.V.        C.V.


15                     13608          No        AIRPLUS CO LTD                     Grupo          Aerovías de         0.00         0.00           0.00        23,547.00      23,547.00 USD         No
                                                2-15-15                         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SHIMBASHI                      S.A.B. de C.V.        C.V.
                                                MINATO-KU TOKYO 105-
                                                0004
                                                JAPAN
16                     12118          No        AITANI, MIHOKO                     Grupo          Aerovías de         0.00         0.00           0.00         4,384.88       4,384.88 USD         No
                                                9F GRACE TAKANAWA               Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  BLDG                           S.A.B. de C.V.        C.V.
                                                2-14-17 TAKANAWA
                                                MINATO-KU TOKYO 1080074
                                                JAPAN



                                                                                                                                                                                                     Page 2
                                    20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                            Pg 26 of 591
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
17                    20324          No        AJMONE, SILVIO GIACINTO            Grupo          Aerovías de         0.00         0.00           0.00         1,162.53       1,162.53 USD         Yes
                                               MARIA                           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 CARRER AUSIAS MARC 142         S.A.B. de C.V.         C.V.
                                               ATICO 3
                                               BARCELONA 08013
                                               SPAIN
18                    14602          No        AKEHURST, CARLEY                   Grupo          Aerovías de         0.00         0.00           0.00          470.00         470.00 USD          No
                                               4511 ELGIN ST                   Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 VANCOUVER BC V5V 4R9           S.A.B. de C.V.        C.V.
                                               CANADA
19                    14428          No        AKIYAMA, KAZUSHIGE                 Grupo          Aerovías de         0.00         0.00           0.00         6,385.73       6,385.73 USD         No
                                               11-14-2, HIGASHIGAOKA           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 MEGURO WARD                    S.A.B. de C.V.        C.V.
                                               TOKYO 1520021
                                               JAPAN
20                    14434          No        AKIYAMA, YUMIKO                    Grupo          Aerovías de         0.00         0.00           0.00         6,385.73       6,385.73 USD         No
                                               11-14-2, HIGASHIGAOKA           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 MEGURO WARD                    S.A.B. de C.V.        C.V.
                                               TOKYO 1520021
                                               JAPAN
21                    20365          No        ALCANTARA PRESA, JOSE              Grupo          Aerovías de         0.00         0.00           0.00          820.60         820.60 USD          No
                                               MARIA                           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 AVIADOR ZORITA 4, 1º - 1       S.A.B. de C.V.        C.V.
                                               MADRID 28020
                                               SPAIN
22                    20489          No        ALCAYA, CRISTINA                   Grupo          Aerovías de         0.00         0.00           0.00          819.29         819.29 USD          Yes
                                               RODRIGUEZ                       Aeroméxico,      México, S.A. de
       Date Filed:   1/17/2021                 PASEO XAVIER AZQUETA 2,        S.A.B. de C.V.        C.V.
                                               1-1
                                               SANT CUGAT DEL VALLES
                                               08173
                                               SPAIN
23                    13715          No        ALFAINTER TRAVEL INC               Grupo          Aerovías de         0.00         0.00           0.00        104,665.00       104,665.00          No
                                               EXCEL BLDG 7F                   Aeroméxico,      México, S.A. de                                                                  USD
       Date Filed:   1/14/2021                 1-20-10, NISHI-SHIMBASHI       S.A.B. de C.V.        C.V.
                                               MINATO-KU
                                               TOKYO 105-0003
                                               JAPAN
24                    13699          No        ALFAINTER TRAVEL INC               Grupo          Aerovías de         0.00         0.00           0.00        14,549.00      14,549.00 USD         No
                                               EXCEL BLDG 7F                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-20-10, NISHI-SHIMBASHI       S.A.B. de C.V.        C.V.
                                               MINATO-KU
                                               TOKYO 105-0003
                                               JAPAN




                                                                                                                                                                                                    Page 3
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 27 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
25                     10396          No        ALFORD, WILLIAM                    Grupo          Aerovías de         0.00         0.00           0.00         1,614.70       1,614.70 USD          No
                                                190 E FRONT ST, APT 442         Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 BOISE ID 83702                 S.A.B. de C.V.         C.V.


26                     11034          No        ALLCHORN, WILLIAM                  Grupo          Aerovías de         0.00         0.00           0.00          640.17         640.17 USD          No
                                                EDWARD CHARLES                  Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 96                             S.A.B. de C.V.        C.V.
                                                HALF MILE LANE
                                                LEEDS, LS13 1DB
                                                UNITED KINGDOM
27                     11787          No        ALLEN, HARVEY                      Grupo          Aerovías de         0.00         0.00           0.00         3,739.10       3,739.10 USD         Yes
                                                760 BEAR GULCH RD               Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  WOODSIDE CA 94062              S.A.B. de C.V.        C.V.


28                     11217          No        ALLUYN, LIEN ANNE S                Grupo          Aerovías de         0.00         0.00           0.00         1,761.25       1,761.25 USD         No
                                                BEUKENLAAN 16                   Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 WAASMUNSTER 9250               S.A.B. de C.V.        C.V.
                                                BELGIUM
29                     20481          No        ALMARAZ, MARIA                     Grupo          Aerovías de         0.00         0.00           0.00           78.09          78.09 USD          No
                                                FERNANDA HERNANDEZ              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SENDERO NOCTURNO 20            S.A.B. de C.V.        C.V.
                                                QUERETARO 76060
                                                MEXICO
30                     13404          No        ALVARADO, NIDIA                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                ALEJANDRA                       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  PSC 41 BOX 4402                S.A.B. de C.V.        C.V.
                                                APO, AE 09464
31                     13756          No        ALVAREZ, JOSE D                    Grupo          Aerovías de         0.00         0.00           0.00          138.06         138.06 USD          No
                                                8303 34TH AVE, APT 1C           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JACKSON HEIGHTS NY 11372       S.A.B. de C.V.        C.V.


32                     13773          No        ALVAREZ, JOSE R                    Grupo          Aerovías de         0.00         0.00           0.00          145.71         145.71 USD          No
                                                8303 34TH AVE, APT 1C           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JACKSON HEIGHTS NY 11372       S.A.B. de C.V.        C.V.


33                     13767          No        ALVAREZ, JOSE R                    Grupo          Aerovías de         0.00         0.00           0.00           99.16          99.16 USD          No
                                                8303 34TH AVE, APT 1C           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JACKSON HEIGHTS NY 11372       S.A.B. de C.V.        C.V.


34                     12187          No        AMERICAN EXPRESS                   Grupo          Aerovías de         0.00         0.00           0.00         2,353.00       2,353.00 USD         No
                                                GLOBAL BUSINESS TRAVEL          Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  5 CHURCHILL PLACE              S.A.B. de C.V.        C.V.
                                                CANARY WHARF
                                                LONDON E14 5HU
                                                UNITED KINGDOM



                                                                                                                                                                                                     Page 4
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 28 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
35                     14345          No        AMEX GLOBAL BUSINESS               Grupo          Aerovías de         0.00         0.00           0.00         8,000.00       8,000.00 USD          No
                                                TRAVEL NTA                      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  4-3-8                          S.A.B. de C.V.         C.V.
                                                TAIHEI
                                                SUMIDA-KU
                                                TOKYO 1300012
                                                JAPAN
36                     11564          No        AN, KYUNGHEE                       Grupo          Aerovías de         0.00         0.00           0.00          402.22         402.22 USD          Yes
                                                10 GEONGEON 8-GIL               Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  SANGNOK-GU, ANSAN-SI           S.A.B. de C.V.        C.V.
                                                GYEONGGIDO 15521
                                                REPUBLIC OF KOREA
37                     11456          No        AN, NAHYEON                        Grupo          Aerovías de         0.00         0.00           0.00          910.77         910.77 USD          No
                                                1-1015,97, INJUNG-RO            Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  JUNG-GU, INCHEON 22325         S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
38                     14210          No        AN, SANGSEON                       Grupo          Aerovías de         0.00         0.00           0.00          798.47         798.47 USD          No
                                                RADIANT 508HO                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  EUNPYEONG-RO 8-GIL             S.A.B. de C.V.        C.V.
                                                EUNPYEONG-GU
                                                SEOUL 03454
                                                SOUTH KOREA
39                     10610          No        AN, SANGYOUNG                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                CHEONGOKNAMRO38 404-            Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 701                            S.A.B. de C.V.        C.V.
                                                BUK-GU
                                                ULSAN-SI 44204
                                                SOUTH KOREA
40                     12100          No        ANAKWENZE, CHIMAOBI                Grupo          Aerovías de         0.00         0.00           0.00          380.38         380.38 USD          Yes
                                                2362 DAVIDSON AVE               Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  BRONX NY 10468                 S.A.B. de C.V.        C.V.


41                     10545          No        ANDERSON, JON JACOB                Grupo          Aerovías de         0.00         0.00           0.00          736.94         736.94 USD          No
                                                910 W IOWA AVE                  Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SUNNYVALE CA 94086             S.A.B. de C.V.        C.V.


42                     12196          No        ANNIBALE, ANDREA                   Grupo          Aerovías de         0.00         0.00           0.00          414.10         414.10 USD          No
                                                7180 E LOBO WAY                 Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  PRESCOTT VALLEY AZ             S.A.B. de C.V.        C.V.
                                                86314
43                     20353          No        APAOLAZA, EMILIO                   Grupo          Aerovías de         0.00         0.00           0.00          139.20         139.20 USD          No
                                                SEBASTIAN GUTIERREZ             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AV. SANTA FE 126 INT 401B,     S.A.B. de C.V.        C.V.
                                                JURIQUILLLA
                                                QUERETARO QO 76230
                                                MÉXICO


                                                                                                                                                                                                     Page 5
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 29 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
44                     20127          No        APPENDINO, MARIA                   Grupo          Aerovías de         0.00         0.00           0.00         6,856.55       6,856.55 USD         Yes
                                                CECILIA                         Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 CALLE TUTOR 15-17              S.A.B. de C.V.         C.V.
                                                MADRID, 28008
                                                SPAIN
45                     11758          No        ARAUJO, GABRIEL                    Grupo          Aerovías de         0.00         0.00           0.00         3,892.14       3,892.14 USD         No
                                                RUA HEITOR PEIXOTO, 820 -       Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  APTO 81                        S.A.B. de C.V.        C.V.
                                                SAO PAULO, SP 01543001
                                                BRAZIL
46                     12750          No        ARAUJO, JUAN                       Grupo          Aerovías de         0.00         0.00           0.00          192.70         192.70 USD          Yes
                                                52788 CALLE LEANDRO             Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  COACHELLA CA 92236             S.A.B. de C.V.        C.V.


47                     20303          No        ARAYA SANTANA,                     Grupo          Aerovías de         0.00         0.00           0.00          591.75         591.75 USD          Yes
                                                KIMBERLY TATIANA                Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  600 M N DEL BANCO              S.A.B. de C.V.        C.V.
                                                NACIONAL Y 50 O
                                                BARRIO SINAI
                                                LA FORTUNA DE SAN
                                                CARLOS AL 21007
                                                COSTA RICA
48                     14814          No        ARCHANGEL, KATERYNA                Grupo          Aerovías de         0.00         0.00           0.00          128.56         128.56 USD          No
                                                15140 SKYRIDGE RD               Aeroméxico,      México, S.A. de
       Date Filed:   3/11/2021                  POWAY CA 92064                 S.A.B. de C.V.        C.V.


49                     10576          No        ARCHER, CHARMAINE                  Grupo          Aerovías de         0.00         0.00           0.00          544.46         544.46 USD          No
                                                1297 17TH ST                    Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 LOS OSOS CA 93402              S.A.B. de C.V.        C.V.


50                     20419          No        ARELLANO, EDUARDO                  Grupo          Aerovías de         0.00         0.00           0.00         2,682.25       2,682.25 USD         No
                                                SANS                            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PLAZA GARRIGO 12               S.A.B. de C.V.        C.V.
                                                BARCELONA 08016
                                                SPAIN
51                     13033          No        ARMIN BUELOW AND ROSA              Grupo          Aerovías de         0.00         0.00           0.00         1,200.00       1,200.00 USD         No
                                                ELVIRA                          Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  FRANZ-ZOBEL-STR. 85            S.A.B. de C.V.        C.V.
                                                SALZGITTER, 38259
                                                GERMANY




                                                                                                                                                                                                     Page 6
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 30 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
52                     13748          No        ARMINDA, RAMIREZ                   Grupo          Aerovías de         0.00         0.00           0.00         1,798.49       1,798.49 USD         Yes
                                                ARANDA                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  VIA ILLARIA ALPI SNC           S.A.B. de C.V.         C.V.
                                                C/O IL BORGO NUOVO
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
53                     12188          No        ARMSTRONG, EMILY                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                14850 TOSCANA WAY               Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  NAPLES FL 34120                S.A.B. de C.V.        C.V.


54                     20307          No        ATLANTA AGENCIA DE                 Grupo          Aerovías de         0.00         0.00           0.00          720.00         720.00 USD          No
                                                VIAJES SAU                      Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CALVET 55                      S.A.B. de C.V.        C.V.
                                                BARCELONA 08021
                                                SPAIN
55                     13261          No        AUGUSTO, SEMPLICINI                Grupo          Aerovías de         0.00         0.00           0.00         1,150.98       1,150.98 USD         No
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
56                     13708          No        AVORIS RETAIL DIVISION             Grupo          Aerovías de         0.00         0.00           0.00         2,364.00       2,364.00 USD         Yes
                                                SL                              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CARRETERA REAL DE              S.A.B. de C.V.        C.V.
                                                MADRID NORTE 81
                                                BCD TRAVEL - IMPORTACO
                                                COMPANY
                                                BENIPARRELL (VALENCIA)
                                                46469
                                                SPAIN
57                      247           No        AXLINE, JIMMIE L                   Grupo          Aerovías de         0.00         0.00           0.00          646.50         646.50 USD          No
                                                332 LESTE RD                    Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  MYRTLE BEACH SC 29588-         S.A.B. de C.V.        C.V.
                                                7583
58                     14774          No        AZPIRI, ABDEL                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                4922 HICKORYGATE DR             Aeroméxico,      México, S.A. de
       Date Filed:   2/10/2021                  SPRING TX 77373                S.A.B. de C.V.        C.V.


59                     10596          No        BAASE, TRACY L                     Grupo          Aerovías de         0.00         0.00           0.00         2,644.44       2,644.44 USD         No
                                                4290 BRADFORD DR                Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 SAGINAW MI 48603               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 7
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 31 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
60                     11784          No        BAE, WEON                          Grupo          Aerovías de         0.00         0.00           0.00         2,452.18       2,452.18 USD          No
                                                35 JANOCK RD                    Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  MILFORD MA 01757               S.A.B. de C.V.         C.V.


61                     13500          No        BAEK, JIHYE                        Grupo          Aerovías de         0.00         0.00           0.00         1,620.38       1,620.38 USD         No
                                                208-1406, 315 WONINJAE-RO       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  INCHEON 21936                  S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
62                     11118          No        BAEK, SANGJIN                      Grupo          Aerovías de         0.00         0.00           0.00         1,622.36       1,622.36 USD         No
                                                110/905, HOAM-RO 20, BUK-       Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 GU                             S.A.B. de C.V.        C.V.
                                                DAEGU 41586
                                                REPUBLIC OF KOREA
63                     10332          No        BAEZ, MARCELO C                    Grupo          Aerovías de         0.00         0.00           0.00          481.17         481.17 USD          No
                                                119 LUDLOW ST, #4R              Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  NEW YORK NY 10002              S.A.B. de C.V.        C.V.


64                     10561          No        BAGGETT, KATHRYN                   Grupo          Aerovías de         0.00         0.00           0.00          434.43         434.43 USD          No
                                                10 LOCKWOOD DR                  Aeroméxico,      México, S.A. de
       Date Filed:   12/19/2020                 BRIGHTON ON K0K 1H0            S.A.B. de C.V.        C.V.
                                                CANADA
65                     10602          No        BAI, HYEONKYEONG                   Grupo          Aerovías de         0.00         0.00           0.00          922.87         922.87 USD          Yes
                                                SUNGNAMSI                       Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 SUJUNGGU GONGWONRO             S.A.B. de C.V.        C.V.
                                                360
                                                101 - 1510
                                                GYEONGGIDO, 13269
                                                REPUBLIC OF KOREA
66                     10358          No        BAILEY, JODIE                      Grupo          Aerovías de         0.00         0.00           0.00          484.00         484.00 USD          Yes
                                                13223 E COPPER RIVER LN         Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 SPOKANE WA 99206               S.A.B. de C.V.        C.V.


67                     14112          No        BARANDA, JESSICA SIDES             Grupo          Aerovías de         0.00         0.00           0.00          932.34         932.34 USD          No
                                                CARRETERA TRANSP. 24.5          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CERRO COLORADO                 S.A.B. de C.V.        C.V.
                                                PLAZA KORAL SHOPS INT 4,
                                                5Y6
                                                CABO SAN LUCAS, BC 23405
                                                MEXICO
68                     20541          No        BARCO, STEPHANIA                   Grupo          Aerovías de         0.00         0.00           0.00          523.99         523.99 USD          Yes
                                                MORALES                         Aeroméxico,      México, S.A. de
       Date Filed:   4/26/2021                  18A RUE DES VEAUX              S.A.B. de C.V.        C.V.
                                                STRASBOURG 67000
                                                FRANCE




                                                                                                                                                                                                     Page 8
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 32 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
69                     14533          No        BARNIKEL, JACLYN                   Grupo          Aerovías de         0.00         0.00           0.00         2,889.85       2,889.85 USD          No
                                                93 KUHL AVE                     Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  HICKSVILLE NY 11801            S.A.B. de C.V.         C.V.


70                     10567          No        BARRY, SEAN                        Grupo          Aerovías de         0.00         0.00           0.00         2,907.18       2,907.18 USD         No
                                                42 KNOCKAVERRY ESTATE           Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 CORK, P36 N240                 S.A.B. de C.V.        C.V.
                                                IRELAND
71                     14807          No        BARTON-ELSON, ANDREA               Grupo          Aerovías de         0.00         0.00           0.00         1,182.08       1,182.08 USD         No
                                                277 HERMANN ST                  Aeroméxico,      México, S.A. de
       Date Filed:    3/8/2021                  SAN FRANCISCO CA 94117         S.A.B. de C.V.        C.V.


72                     12191          No        BASALYGA, TERESA MARY              Grupo          Aerovías de         0.00         0.00           0.00         1,006.52       1,006.52 USD         No
                                                3044 FERNDALE CT                Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  PLEASANTON CA 94588            S.A.B. de C.V.        C.V.


73                      711           No        BATES, LOURDES                     Grupo          Aerovías de         0.00         0.00           0.00          198.80         198.80 USD          No
                                                1261 MEDICAL CENTER DR,         Aeroméxico,      México, S.A. de
       Date Filed:    3/2/2021                  APT 102                        S.A.B. de C.V.        C.V.
                                                CHULA VISTA CA 91911
74                     14082          No        BCD TRAVEL SA                      Grupo          Aerovías de         0.00         0.00           0.00        20,957.23      20,957.23 USD         No
                                                AVENIDA ALFREDO                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BENAVIDES NRO 1850             S.A.B. de C.V.        C.V.
                                                MIRAFLORES PE LIMA 15048
                                                PERU
75                     11160          No        BEDFORD, RACHEL                    Grupo          Aerovías de         0.00         0.00           0.00          792.08         792.08 USD          No
                                                160 CASEWICK ROAD               Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 LONDON SE27 0SZ                S.A.B. de C.V.        C.V.
                                                UNITED KINGDOM
76                     14726          No        BEECH, RONNAE                      Grupo          Aerovías de         0.00         0.00           0.00          188.67         188.67 USD          No
                                                4825 70TH S, APT 11             Aeroméxico,      México, S.A. de
       Date Filed:   1/20/2021                  SAN DIEGO CA 92115             S.A.B. de C.V.        C.V.


77                     20179          No        BEJARANO AGAMA DE                  Grupo          Aerovías de         0.00         0.00           0.00         1,306.68       1,306.68 USD         No
                                                YAKABI, RUTH MIRIAM             Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  7401-9                         S.A.B. de C.V.        C.V.
                                                RYUGASAKI SHI 301-0000
                                                JAPAN
78                     10564          No        BELL, CANDICE                      Grupo          Aerovías de         0.00         0.00           0.00          162.12         162.12 USD          No
                                                805 NE KANE DR, APT 215         Aeroméxico,      México, S.A. de
       Date Filed:   12/19/2020                 GRESHAM OR 97030               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 9
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 33 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
79                     20198          No        BENAVIDES, NANCY ISABEL            Grupo          Aerovías de         0.00         0.00           0.00          580.00         580.00 USD           No
                                                ALVAREZ                         Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  AV 59, C/ 98, RES FLOR         S.A.B. de C.V.         C.V.
                                                NATALIA CASA 25
                                                SAN JOSÉ
                                                LA URUCA 10107
                                                COSTA RICA
80                     10614          No        BENNETT, CHARLOTTE                 Grupo          Aerovías de         0.00         0.00           0.00          625.87         625.87 USD          No
                                                FELICITY                        Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 OAKLEY GREEN LODGE             S.A.B. de C.V.        C.V.
                                                OAKLEY GREEN RD
                                                BERKSHIRE
                                                WINDSOR, SL4 4PZ
                                                UNITED KINGDOM
81                     10375          No        BEOZZO PFISTER, RICHARD            Grupo          Aerovías de         0.00         0.00           0.00          636.57         636.57 USD          No
                                                JOSEPH                          Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 536 FAIRLANE DR                S.A.B. de C.V.        C.V.
                                                ALMA MI 48801
82                     14684          No        BERGMAN, TAMMY                     Grupo          Aerovías de         0.00         0.00           0.00          603.54         603.54 USD          No
                                                6723 HENRY ST                   Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CHILLIWACK BC V2R 2C2          S.A.B. de C.V.        C.V.
                                                CANADA
83                     10473          No        BERNARDI, ROBERTO                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                VIA TARANTASCA 12               Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 BUSCA, CN 12022                S.A.B. de C.V.        C.V.
                                                ITALY
84                      241           No        BERRY, ROBERT GREGG                Grupo          Aerovías de         0.00         0.00           0.00          375.89         375.89 USD          No
                                                29 WINDSOR AVE                  Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  MEDFORD OR 97504               S.A.B. de C.V.        C.V.


85                     13935          No        BEYSEN, ROBERT                     Grupo          Aerovías de         0.00         0.00           0.00          697.81         697.81 USD          No
                                                AMEDEUS STOCKMANSLEI            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  29                             S.A.B. de C.V.        C.V.
                                                MORTSEL 2640
                                                BELGIUM
86                     10393          No        BEZRUCHKO, VLADYSLAV               Grupo          Aerovías de         0.00         0.00           0.00         3,111.29       3,111.29 USD         No
                                                915 BREA LN                     Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 SAN JOSE CA 95138-1362         S.A.B. de C.V.        C.V.


87                     13769          No        BIANCA, BORRI                      Grupo          Aerovías de         0.00         0.00           0.00         1,104.94       1,104.94 USD         Yes
                                                VIA ILARIA ALPI SNC             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  C/O IL BORGO NUOVO             S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY



                                                                                                                                                                                                   Page 10
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 34 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
88                     10524          No        BISTRIC, IGOR                      Grupo          Aerovías de         0.00         0.00           0.00          632.14         632.14 USD           No
                                                1708 PRESIDIO PL, UNIT 3        Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 CHULA VISTA CA 91913           S.A.B. de C.V.         C.V.


89                     10547          No        BLANCO, CITLALI                    Grupo          Aerovías de         0.00         0.00           0.00          525.73         525.73 USD          No
                                                2828 N MERRIMAC AVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 CHICAGO IL 60634               S.A.B. de C.V.        C.V.


90                     10608          No        BLANCO, DIANA                      Grupo          Aerovías de         0.00         0.00           0.00         1,225.75       1,225.75 USD         No
                                                16918 WEDGESIDE PARK            Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 CYPRESS TX 77429               S.A.B. de C.V.        C.V.


91                     10467          No        BLOOD, KAYLENE                     Grupo          Aerovías de         0.00         0.00           0.00          235.00         235.00 USD          No
                                                4 SYDNEY AVE                    Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 GEELONG, VI 3220               S.A.B. de C.V.        C.V.
                                                AUSTRALIA
92                     14034          No        BLUE HEART TRAVEL INC              Grupo          Aerovías de         0.00         0.00           0.00         9,691.87       9,691.87 USD         No
                                                711 PRINCESS ST                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ALEXANDRIA VA 22314            S.A.B. de C.V.        C.V.


93                     20097          No        BOADA, DAVID RICART                Grupo          Aerovías de         0.00         0.00           0.00          662.93         662.93 USD          Yes
                                                CALLE FORMIGA 4 BAJOS           Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 PORQUERES, 17834               S.A.B. de C.V.        C.V.
                                                SPAIN
94                     13126          No        BODE, JESSICA                      Grupo          Aerovías de         0.00         0.00           0.00          386.57         386.57 USD          No
                                                831 WINDSOR WAY                 Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  SANTA BARBARA CA 93105         S.A.B. de C.V.        C.V.


95                     14080          No        BOLDEN, IMAN                       Grupo          Aerovías de         0.00         0.00           0.00          497.32         497.32 USD          No
                                                6718 LAKEMONT DR                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HOUSTON TX 77050               S.A.B. de C.V.        C.V.


96                     14046          No        BOMAN, JEFFREY                     Grupo          Aerovías de         0.00         0.00           0.00         1,282.38       1,282.38 USD         No
                                                557 BUENA VISTA AVE, APT        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  103                            S.A.B. de C.V.        C.V.
                                                ALAMEDA CA 94501
97                     20196          No        BONILLA, MARIA                     Grupo          Aerovías de         0.00         0.00           0.00         1,283.58       1,283.58 USD         Yes
                                                CAROLINA BENAVIDES              Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  CRA 19D NO 9 -110              S.A.B. de C.V.        C.V.
                                                VEREDA CHUNTAME
                                                VILLA LOS PINOS CASA 8A
                                                CAJICA CU 250247
                                                COLOMBIA




                                                                                                                                                                                                   Page 11
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 35 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
98                     14507          No        BORUKHIN, STEVEN                   Grupo          Aerovías de         0.00         0.00           0.00         1,608.00       1,608.00 USD          No
                                                3 W 35TH ST, 8TH FL             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  NEW YORK NY 10001              S.A.B. de C.V.         C.V.


99                     14705          No        BOURDON, ODILE                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                105 RUE MICHEL GÉRARD           Aeroméxico,      México, S.A. de
       Date Filed:   1/17/2021                  RENNES 35200                   S.A.B. de C.V.        C.V.
                                                FRANCE
100                     150           No        BOWSER, GERALD A                   Grupo          Aerovías de         0.00         0.00           0.00          631.32         631.32 USD          No
                                                10 WILLOW LN                    Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 GROVE CITY PA 16127            S.A.B. de C.V.        C.V.


101                    20515          No        BRABLECOVA, DANA                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                9A GRAY ROAD                    Aeroméxico,      México, S.A. de
       Date Filed:    2/9/2021                  CAMBRIDGE CB1 3TA              S.A.B. de C.V.        C.V.
                                                ENGLAD
102                    10399          No        BRACKEN, ANGELA MARIA              Grupo          Aerovías de         0.00         0.00           0.00          904.96         904.96 USD          No
                                                1624 CABINWOOD COVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 AUSTIN TX 78746-7323           S.A.B. de C.V.        C.V.


103                    20094          No        BRAÑA, AURORA GOMEZ                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                MISION SANTA MARTHA             Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 6206                           S.A.B. de C.V.        C.V.
                                                MISION CUMBRES
                                                MONTERREY, NL 64348
                                                MEXICO
104                    10268          No        BRAVONEXT SA                       Grupo          Aerovías de         0.00         0.00           0.00       1,280,738.85     1,280,738.85         No
                                                VICOLO DEI CALVI 2              Aeroméxico,      México, S.A. de                                                                  USD
       Date Filed:   10/7/2020                  CHIASSO, CH 6830               S.A.B. de C.V.        C.V.
                                                SWITZERLAND
105                    20503          No        BRICIO, GERMAN ARZUBIDE            Grupo          Aerovías de         0.00         0.00           0.00         6,399.93       6,399.93 USD         No
                                                PASEO LOMA LARGA 328,           Aeroméxico,      México, S.A. de
       Date Filed:   1/28/2021                  ZAPOPAN                        S.A.B. de C.V.        C.V.
                                                COLINAS DE SAN JAVIER
                                                ZAPOPAN, JA 45110
                                                MEXICO
106                     296           No        BRIONES, EDUARDO                   Grupo          Aerovías de         0.00         0.00           0.00         2,957.40       2,957.40 USD         No
                                                XAUTER SEGURA                   Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  CARRIOU E10-61 Y 12 DE         S.A.B. de C.V.        C.V.
                                                OCTUBRE
                                                QUITO, PICHINCHA 170523
                                                ECUADOR




                                                                                                                                                                                                   Page 12
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 36 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
107                     664           No        BRIONES, REYMUNDA                  Grupo          Aerovías de         0.00         0.00           0.00         1,861.41       1,861.41 USD          No
                                                C/O VINCENT HERRERA             Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  5 CAROL LEE CT                 S.A.B. de C.V.         C.V.
                                                CHICO CA 95928
108                    13476          No        BROCKLEHURST, AMY                  Grupo          Aerovías de         0.00         0.00           0.00         1,917.00       1,917.00 USD         No
                                                28 OVERHILL ROAD                Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  LONDON, SE22 0PH               S.A.B. de C.V.        C.V.
                                                UNITED KINGDOM
109                     250           No        BROWN, CYNTHIA PAULA               Grupo          Aerovías de         0.00         0.00           0.00          615.03         615.03 USD          No
                                                17410 VAN BUREN RD              Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  DUMFRIES VA 22025              S.A.B. de C.V.        C.V.


110                     255           No        BROWN, MARK STEVEN                 Grupo          Aerovías de         0.00         0.00           0.00          615.03         615.03 USD          No
                                                17410 VAN BUREN RD              Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  DUMFRIES VA 22025              S.A.B. de C.V.        C.V.


111                    12515          No        BRUNETTI, GIUSEPPE                 Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                VIALE CESARE BATTISTI 7         Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  PAVIA, 27100                   S.A.B. de C.V.        C.V.
                                                ITALY
112                     186           No        BUCHMAN, THOMAS                    Grupo          Aerovías de         0.00         0.00           0.00          505.03         505.03 USD          No
                                                914 JUNIPER AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 BOULDER CO 80304               S.A.B. de C.V.        C.V.


113                    13137          No        BUENO, LORRAINE                    Grupo          Aerovías de         0.00         0.00           0.00          758.55         758.55 USD          No
                                                829 N CITRUS AVE                Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  COVINA CA 91723                S.A.B. de C.V.        C.V.


114                    10592          No        BUENVIAJE, CHRISTINE               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                MAY                             Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 926 LOCUST AVE, #110           S.A.B. de C.V.        C.V.
                                                LONG BEACH CA 90813
115                     592           No        BUNT, JOHN DAVID                   Grupo          Aerovías de         0.00         0.00           0.00          927.10         927.10 USD          No
                                                1870 BRENDA WAY                 Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  WASHOE VALLEY NV 89704         S.A.B. de C.V.        C.V.


116                     167           No        BURGOS, ELVIA                      Grupo          Aerovías de         0.00         0.00           0.00         1,191.46       1,191.46 USD         No
                                                11420 NE 43RD AVE               Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 VANCOUVER WA 98686             S.A.B. de C.V.        C.V.


117                    10328          No        BURN, CAROLYN                      Grupo          Aerovías de         0.00         0.00           0.00          407.00         407.00 USD          No
                                                21 LAIRD LN, RR4                Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  PICTON ON K0K 2T0              S.A.B. de C.V.        C.V.
                                                CANADA



                                                                                                                                                                                                   Page 13
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 37 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
118                     588           No        BURWELL, HENRY WILLIAM             Grupo          Aerovías de         0.00         0.00           0.00          554.46         554.46 USD           No
                                                PO BOX 3288                     Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  FERNDALE WA 98248              S.A.B. de C.V.         C.V.


119                    20403          No        BUXO, ANTONIO                      Grupo          Aerovías de         0.00         0.00           0.00          399.00         399.00 USD          No
                                                ESTABANELL                      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  AVDA DIAGONAL 399, 5-2         S.A.B. de C.V.        C.V.
                                                BARCELONA 08008
                                                SPAIN
120                    10457          No        BYHAM, KARLYN TIERNEY              Grupo          Aerovías de         0.00         0.00           0.00         1,464.58       1,464.58 USD         No
                                                AND RICHARD                     Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 11302 34TH AVE NE              S.A.B. de C.V.        C.V.
                                                SEATTLE WA 98125
121                    10383          No        BYMASTER, RYAN                     Grupo          Aerovías de         0.00         0.00           0.00         1,398.74       1,398.74 USD         No
                                                PROL BOLIVIA 1631               Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 COL LAZARO CARDENAS            S.A.B. de C.V.        C.V.
                                                PUERTO VALLARTA, JA
                                                48330
                                                MEXICO
122                    12490          No        CABLINGAN-MIGUEL,                  Grupo          Aerovías de         0.00         0.00           0.00         3,210.00       3,210.00 USD         No
                                                JACQUELINE                      Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  233 RYMAL RD E                 S.A.B. de C.V.        C.V.
                                                HAMILTON ON L9B 1C3
                                                CANADA
123                    10439          No        CALMAN, THERESA                    Grupo          Aerovías de         0.00         0.00           0.00          247.81         247.81 USD          No
                                                5A CLEARY ROAD                  Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 PANMURE                        S.A.B. de C.V.        C.V.
                                                AUCKLAND 1060
                                                NEW ZEALAND
124                    10331          No        CAMACHO, CINDY J SIERRA            Grupo          Aerovías de         0.00         0.00           0.00          419.32         419.32 USD          No
                                                2021 DECKNER AVE, APT 220       Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  GREEN BAY WI 54302             S.A.B. de C.V.        C.V.


125                    12717          No        CAMPBELL, CATHERINE                Grupo          Aerovías de         0.00         0.00           0.00          147.24         147.24 USD          No
                                                20973 CHASE DR                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  NOVI MI 48375                  S.A.B. de C.V.        C.V.


126                    13254          No        CAMPOU, FRANCOIS DE                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                78 RUE SAINT JACQUES            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  MARSEILLE 13006                S.A.B. de C.V.        C.V.
                                                FRANCE
127                    10566          No        CAO, PEIHONG                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                36 STANFORD CT                  Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 IRVINE CA 92612                S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 14
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 38 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
128                    13784          No        CAP SOLEIL VOYAGES                 Grupo          Aerovías de         0.00         0.00           0.00         3,094.14       3,094.14 USD          No
                                                20244173                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  11 COURS MIRABEAU              S.A.B. de C.V.         C.V.
                                                NARBONNE 11100
                                                FRANCE
129                    10318          No        CAROLE FOOT AND                    Grupo          Aerovías de         0.00         0.00           0.00          801.92         801.92 USD          No
                                                ELIZABETH HICKSON               Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  30 PIONEER DR                  S.A.B. de C.V.        C.V.
                                                QUEENSLAND
                                                DINGO BEACH 4800
                                                AUSTRALIA
130                    13235          No        CAROLINA, LANDI                    Grupo          Aerovías de         0.00         0.00           0.00         1,201.87       1,201.87 USD         Yes
                                                VIA ILARIA ALPI SNC             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  SCARPERIA E SAN PIERO IT       S.A.B. de C.V.        C.V.
                                                50038
                                                ITALY
131                    20184          No        CAROLINE GARBAY &                  Grupo          Aerovías de         0.00         0.00           0.00        37,740.00      37,740.00 USD         No
                                                TIFFANY LOLA ROUSSEL            Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  ***NO ADDRESS                  S.A.B. de C.V.        C.V.
                                                PROVIDED***
                                                TAIPEI, TAIWAN 100
                                                CHINA
132                    10316          No        CARRANZA, ANDRES AKLE              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GENERAL ANTONIO LEON            Aeroméxico,      México, S.A. de
       Date Filed:   12/8/2020                  46                             S.A.B. de C.V.        C.V.
                                                DPTO 201
                                                SAN MIGUEL CHAPULTEPEC
                                                CIUDAD DE MEXICO 11850
                                                MEXICO
133                    10363          No        CARREON, MELISSA                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                131 BUNA PL                     Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 VISTA CA 92084                 S.A.B. de C.V.        C.V.


134                    11062          No        CARRILLO, JUAN ANTONIO             Grupo          Aerovías de         0.00         0.00           0.00          378.94         378.94 USD          No
                                                GELDRES                         Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 11491 SEABROOK CRES            S.A.B. de C.V.        C.V.
                                                RICHMOND BC V7A 3H2
                                                CANADA
135                     663           No        CARRIZALES, DIANA A                Grupo          Aerovías de         0.00         0.00           0.00          956.00         956.00 USD          No
                                                8007 COOPER PASS                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SAN ANTONIO TX 78255           S.A.B. de C.V.        C.V.


136                     662           No        CARRIZALES, JUAN F                 Grupo          Aerovías de         0.00         0.00           0.00          956.00         956.00 USD          No
                                                8007 COOPER PASS                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SAN ANTONIO TX 78255           S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 15
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 39 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
137                    10627          No        CASILDO, REYNERIO                  Grupo          Aerovías de         0.00         0.00           0.00          496.94         496.94 USD           No
                                                BARBARENO                       Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 6091 RUE PASCAL                S.A.B. de C.V.         C.V.
                                                MONTREAL QC H1G 1T1
                                                CANADA
138                    10633          No        CASILDO, REYNERIO                  Grupo          Aerovías de         0.00         0.00           0.00          554.50         554.50 USD          No
                                                BARBARENO                       Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 6091 RUE PASCAL                S.A.B. de C.V.        C.V.
                                                MONTREAL QC H1G 1T1
                                                CANADA
139                    20105          No        CASTILLO, ARTURO                   Grupo          Aerovías de         0.00         0.00           0.00         1,511.47       1,511.47 USD         Yes
                                                CUAUHTEMOC VILLAR               Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 MIGUEL NOREÑA 5                S.A.B. de C.V.        C.V.
                                                INTERIOR 4
                                                COLONIA SAN JOSE
                                                INSURGENTES
                                                ALCALDIA BENITO JUAREZ
                                                CIUDAD DE MEXICO CD
                                                03900
                                                MEXICO
140                    20458          No        CASTRO, JOSE ALFONSO               Grupo          Aerovías de         0.00         0.00           0.00          326.26         326.26 USD          No
                                                ALVAREZ                         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  ST JACINTO TREVINO COL.        S.A.B. de C.V.        C.V.
                                                LA NOGALERA #522
                                                SALTILLO, CH 25019
                                                MÉXICO
141                    20428          No        CASTRO, RAQUEL                     Grupo          Aerovías de         0.00         0.00           0.00          320.63         320.63 USD          Yes
                                                MUÑUMEL                         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  C/HERMANDAD DONANTES           S.A.B. de C.V.        C.V.
                                                DE SANGRE,37 BAJO A
                                                MADRID 28041
                                                SPAIN
142                    10410          No        CATHERINE, REVERT                  Grupo          Aerovías de         0.00         0.00           0.00           10.13          10.13 USD          Yes
                                                154 RUE DES ANEMONES            Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 SAINT MARTIN D ECUBLEI         S.A.B. de C.V.        C.V.
                                                61300
                                                FRANCE
143                    14625          No        CAVALHO, CHRISTIAN                 Grupo          Aerovías de         0.00         0.00           0.00         3,441.56       3,441.56 USD         No
                                                1820 SCENIC DR, #349            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  MODESTO CA 95355               S.A.B. de C.V.        C.V.


144                    11640          No        CAZARES, DIEGO FRANCO              Grupo          Aerovías de         0.00         0.00           0.00          469.67         469.67 USD          No
                                                8137 SIERRA WOOD LN             Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  CARPENTERSVILLE IL 60110       S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 16
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 40 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
145                    13466          No        CEDILLO, JUAN CARLOS               Grupo          Aerovías de         0.00         0.00           0.00        22,934.00      22,934.00 USD          No
                                                MONDRAGON                       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CEDRAL PTE 52 A                S.A.B. de C.V.         C.V.
                                                LA CRESPA
                                                CP 50016
                                                TOLUCA, EM 50016
                                                MEXICO
146                     304           No        CELAYA, RAYMUNDO                   Grupo          Aerovías de         0.00         0.00           0.00          521.24         521.24 USD          No
                                                521 IROQUOIS DR                 Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  AURORA IL 60506                S.A.B. de C.V.        C.V.


147                    14348          No        CENTRALE VOYAGES IATA              Grupo          Aerovías de         0.00         0.00           0.00         1,506.00       1,506.00 USD         No
                                                20255270                        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  29 RUE TRONCHET                S.A.B. de C.V.        C.V.
                                                PARIS 75008
                                                FRANCE
148                    20185          No        CHACEL, ALBERT PANE                Grupo          Aerovías de         0.00         0.00           0.00         4,200.00       4,200.00 USD         Yes
                                                CARRER NUMANCIA, 78, 2N         Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  2A                             S.A.B. de C.V.        C.V.
                                                BARCELONA 08029
                                                SPAIN
149                     206           No        CHAMPIGNY, ETIENNE                 Grupo          Aerovías de         0.00         0.00           0.00          452.22         452.22 USD          No
                                                11A RODOLPHE                    Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 GATINEAU QC J8T 3Y4            S.A.B. de C.V.        C.V.
                                                CANADA
150                    10986          No        CHANG, HYUNSHIK                    Grupo          Aerovías de         0.00         0.00           0.00         1,822.50       1,822.50 USD         No
                                                #603, HETSAL PHARMACY           Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 KEO SEONG PLAZA                S.A.B. de C.V.        C.V.
                                                HYOHAENG-RO 1073,
                                                WHASEONG-SHI
                                                KYEONG-KIDO 18398
                                                REPUBLIC OF KOREA
151                    11269          No        CHANG-REAL, JUN                    Grupo          Aerovías de         0.00         0.00           0.00         1,812.20       1,812.20 USD         No
                                                104-2201                        Aeroméxico,      México, S.A. de
       Date Filed:    1/1/2021                  BEOMJIGIMAUL 1DANJI            S.A.B. de C.V.        C.V.
                                                JEOLJAIRO 13
                                                SEJONG-SI 30100
                                                SOUTH KOREA
152                    12844          No        CHANON, MARGOT MARIE-              Grupo          Aerovías de         0.00         0.00           0.00          382.40         382.40 USD          No
                                                THERESE                         Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  4125 AVE DE L'ESPLANADE,       S.A.B. de C.V.        C.V.
                                                APT 2
                                                MONTREAL QC H2W 1S9
                                                CANADA




                                                                                                                                                                                                   Page 17
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 41 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
153                    11944          No        CHAPMAN, SAM                       Grupo          Aerovías de         0.00         0.00           0.00         1,267.18       1,267.18 USD          No
                                                38 EDGEFIELD CT                 Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  NAPA CA 94558                  S.A.B. de C.V.         C.V.


154                    14771          No        CHARTER TRAVEL                     Grupo          Aerovías de         0.00         0.00           0.00         1,001.14       1,001.14 USD         No
                                                49 GREENACRES, WOOLTON          Aeroméxico,      México, S.A. de
       Date Filed:    2/5/2021                  HILL, NEWBURY                  S.A.B. de C.V.        C.V.
                                                NEWBURY RG20 9TA
                                                UNITED KINGDOM
155                    10505          No        CHAVEZ, CARLOS JAVIER              Grupo          Aerovías de         0.00         0.00           0.00          571.79         571.79 USD          No
                                                GUARDADO                        Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 1299 OCEAN AVE, #1D            S.A.B. de C.V.        C.V.
                                                BROOKLYN NY 11230
156                    11067          No        CHEN, XINYANG                      Grupo          Aerovías de         0.00         0.00           0.00         1,572.10       1,572.10 USD         No
                                                429 CORTES ST, APT 4            Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 MONTEREY CA 93940              S.A.B. de C.V.        C.V.


157                    10424          No        CHEN, YONGJIE                      Grupo          Aerovías de         0.00         0.00           0.00         1,280.00       1,280.00 USD         Yes
                                                16518 PEMCANYON                 Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 SAN ANTONIO TX 78240           S.A.B. de C.V.        C.V.


158                    13360          No        CHEN, ZHE                          Grupo          Aerovías de         0.00         0.00           0.00         1,645.00       1,645.00 USD         No
                                                C/O AMEX GLOBAL                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  BUSINESS TRAVEL                S.A.B. de C.V.        C.V.
                                                5 CHURCHILL PLACE
                                                CANARY WHARF
                                                LONDON E14 5HU
                                                UNITED KINGDOM
159                    10544          No        CHEUNG, EMILY                      Grupo          Aerovías de         0.00         0.00           0.00          755.35         755.35 USD          No
                                                536 DE SALES ST                 Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SAN GABRIEL CA 91775           S.A.B. de C.V.        C.V.


160                    12735          No        CHI, MENGYAO                       Grupo          Aerovías de         0.00         0.00           0.00          581.06         581.06 USD          No
                                                5F-5, NO. 800,                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SEC. 5, ZHONGXIAO EAST         S.A.B. de C.V.        C.V.
                                                ROAD, XINYI DIST.
                                                TAIPEI CITY 110
                                                TAIWAN
161                    14663          No        CHIBANE, YACINE                    Grupo          Aerovías de         0.00         0.00           0.00          870.00         870.00 USD          No
                                                73 AVENUE VICTOR HUGO           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  VANVES 92170                   S.A.B. de C.V.        C.V.
                                                FRANCE




                                                                                                                                                                                                   Page 18
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 42 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
162                     260           No        CHIMIENTI, NICHOLAS                Grupo          Aerovías de         0.00         0.00           0.00          560.36         560.36 USD           No
                                                2 ST CLAIR AVE W, STE 1800      Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  TORONTO ON M4V 1L5             S.A.B. de C.V.         C.V.
                                                CANADA
163                     595           No        CHIMIENTI, NICHOLAS                Grupo          Aerovías de         0.00         0.00           0.00          560.36         560.36 USD          No
                                                2 ST CLAIR AVE W, STE 1800      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  TORONTO ON M4V 1L5             S.A.B. de C.V.        C.V.
                                                CANADA
164                    11620          No        CHIMIENTI, NICHOLAS                Grupo          Aerovías de         0.00         0.00           0.00          560.36         560.36 USD          No
                                                1800-2 SAINT CLAIR AVE W        Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  TORONTO ON M4V 1L5             S.A.B. de C.V.        C.V.
                                                CANADA
165                    20475          No        CHINO, BLANCA ROSA                 Grupo          Aerovías de         0.00         0.00           0.00          286.89         286.89 USD          No
                                                ZAFRA                           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CALL 17 NO. 12 A4              S.A.B. de C.V.        C.V.
                                                VALENTIN GOMEZ FARIAS
                                                VENUSTIANO CARRANZA
                                                CIUDAD DE MEXICO DF
                                                15010
                                                MEXICO
166                    13758          No        CHO, HANJU                         Grupo          Aerovías de         0.00         0.00           0.00          575.73         575.73 USD          No
                                                218-1704, 7, SANGMI 1-RO,       Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GOCHON-EUP                     S.A.B. de C.V.        C.V.
                                                GIMPO-SI 10121
                                                REPUBLIC OF KOREA
167                    14761          No        CHO, HYEMIN                        Grupo          Aerovías de         0.00         0.00           0.00          436.87         436.87 USD          No
                                                205-1304, 12, GEUMHWA-RO        Aeroméxico,      México, S.A. de
       Date Filed:    2/2/2021                  59 BEON-GIL                    S.A.B. de C.V.        C.V.
                                                SEOGU
                                                GWANGJU-SI 62007
                                                SOUTH KOREA
168                    11746          No        CHO, MOONSIK                       Grupo          Aerovías de         0.00         0.00           0.00         1,237.25       1,237.25 USD         No
                                                5, GWONSEON-RO 540BEON-         Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  GIL, GWONSEON-GU               S.A.B. de C.V.        C.V.
                                                402
                                                SUWON-SI 16575
                                                SOUTH KOREA
169                    10493          No        CHOI, AASSBB                       Grupo          Aerovías de         0.00         0.00           0.00          500.00         500.00 USD          No
                                                #405, YG BLDG                   Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 29 INSADONG 4-GIL              S.A.B. de C.V.        C.V.
                                                GUNG-GU
                                                SEOUL 03162
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 19
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 43 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
170                    13550          No        CHOI, BUKYEONG                     Grupo          Aerovías de         0.00         0.00           0.00          502.40         502.40 USD           No
                                                SAINTCATSLE 310-101             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  15-11, SEOCHEONDONG-RO         S.A.B. de C.V.         C.V.
                                                21BEON - GIL
                                                GIHEUNG-GU
                                                YONGIN-SI 17106
                                                REPUBLIC OF KOREA
171                    11519          No        CHOI, DONGJIN                      Grupo          Aerovías de         0.00         0.00           0.00         1,066.90       1,066.90 USD         No
                                                IMOON E                         Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  PYEONHANSESANG APT             S.A.B. de C.V.        C.V.
                                                106-201
                                                10 HANCHEON-RO 63-GIL,
                                                DONGDAEMUN-GU
                                                SEOUL 02047
                                                SOUTH KOREA
172                    10791          No        CHOI, EUNHA                        Grupo          Aerovías de         0.00         0.00           0.00         1,057.55       1,057.55 USD         No
                                                105-103 SEOGOKRO 22             Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 WANSANGU                       S.A.B. de C.V.        C.V.
                                                JEONJU, 54957
                                                SOUTH KOREA
173                    10929          No        CHOI, HYUNKYU                      Grupo          Aerovías de         0.00         0.00           0.00          443.61         443.61 USD          No
                                                20, GEUMGOK-RO,                 Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GWONSEON-GU                    S.A.B. de C.V.        C.V.
                                                SUWON-SI, GYEONGGI-DO
                                                16385
                                                REPUBLIC OF KOREA
174                    10370          No        CHOI, HYUNSIK                      Grupo          Aerovías de         0.00         0.00           0.00          560.00         560.00 USD          No
                                                444HO PRUGIO CITY 364           Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 GALMAERO                       S.A.B. de C.V.        C.V.
                                                SEJONG, 30121
                                                REPUBLIC OF KOREA
175                    12592          No        CHOI, KWANGRYONG                   Grupo          Aerovías de         0.00         0.00           0.00          438.35         438.35 USD          No
                                                88, SUNAM-RO 36BEON-GIL         Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  103-1103                       S.A.B. de C.V.        C.V.
                                                GWANGJU-SI GYEONGGI-DO
                                                12777
                                                REPUBLIC OF KOREA
176                    14209          No        CHOI, KYUHYUN                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                101-101 DONGSUNG APT.           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  27-9 YONGMASAN-RO40GIL,        S.A.B. de C.V.        C.V.
                                                JUNGLANG-GU
                                                SEOUL 02256
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 20
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 44 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
177                    12180          No        CHOI, MINJUNG                      Grupo          Aerovías de         0.00         0.00           0.00         7,073.95       7,073.95 USD          No
                                                CALLE 100 #13-95 PISO 9         Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  LG CNS COLOMBIA S.A.S.         S.A.B. de C.V.         C.V.
                                                BOGOTA 110111
                                                COLOMBIA
178                    12276          No        CHOI, NAMSOO                       Grupo          Aerovías de         0.00         0.00           0.00          510.54         510.54 USD          No
                                                104DONG 1804HO                  Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  69, BUIL-RO, BUPYEONG-GU,      S.A.B. de C.V.        C.V.
                                                INCHEON
                                                INCHEON 21401
                                                REPUBLIC OF KOREA
179                    11370          No        CHOI, SEUNGHWAN                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GURODONG SAEMALRO 93            Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  108-1801, GURO-GU              S.A.B. de C.V.        C.V.
                                                SEOUL 08288
                                                REPUBLIC OF KOREA
180                    10464          No        CHOI, STEPHANIE                    Grupo          Aerovías de         0.00         0.00           0.00          577.35         577.35 USD          No
                                                1545 NW 57TH ST, UNIT 322       Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 SEATTLE WA 98107               S.A.B. de C.V.        C.V.


181                    13555          No        CHOI, TAERYEONG                    Grupo          Aerovías de         0.00         0.00           0.00          502.40         502.40 USD          No
                                                SAINTCATSLE 310-101             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  15-11, SEOCHEONDONG-RO         S.A.B. de C.V.        C.V.
                                                21BEON - GIL
                                                GIHEUNG-GU
                                                YONGIN-SI 17106
                                                REPUBLIC OF KOREA
182                    14683          No        CHOI, YUEI                         Grupo          Aerovías de         0.00         0.00           0.00         1,361.00       1,361.00 USD         No
                                                17-12, CHEONGGYESAN-RO          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  4-GIL, SUJEONG-GU              S.A.B. de C.V.        C.V.
                                                SEONGNAM-SI 13106
                                                REPUBLIC OF KOREA
183                    10573          No        CHUNG, CATHERINE                   Grupo          Aerovías de         0.00         0.00           0.00          358.74         358.74 USD          No
                                                SUNMO                           Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 4080 FRONT ST, #101            S.A.B. de C.V.        C.V.
                                                SAN DIEGO CA 92103
184                    10675          No        CHURILOV, MILA                     Grupo          Aerovías de         0.00         0.00           0.00          544.00         544.00 USD          No
                                                9 CASEY COURT                   Aeroméxico,      México, S.A. de
       Date Filed:   12/25/2020                 CLARINDA                       S.A.B. de C.V.        C.V.
                                                MELBOURNE, VI 3169
                                                AUSTRALIA
185                    10674          No        CHURILOV, SIMON                    Grupo          Aerovías de         0.00         0.00           0.00          544.00         544.00 USD          No
                                                9 CASEY COURT                   Aeroméxico,      México, S.A. de
       Date Filed:   12/25/2020                 CLARINDA                       S.A.B. de C.V.        C.V.
                                                MELBOURNE, VI 3169
                                                AUSTRALIA


                                                                                                                                                                                                   Page 21
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 45 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
186                     657           No        CINA-WEBER, SUSANNA                Grupo          Aerovías de         0.00         0.00           0.00          242.15         242.15 USD           No
                                                NEUWEG 14                       Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  HOLSTEIN CH 4434               S.A.B. de C.V.         C.V.
                                                SWITZERLAND
187                    20543          No        CISNEROS, ERIC JAVIER              Grupo          Aerovías de         0.00         0.00           0.00         1,508.49       1,508.49 USD         Yes
                                                FONG                            Aeroméxico,      México, S.A. de
       Date Filed:    5/2/2021                  CALLE FEDERACION 317           S.A.B. de C.V.        C.V.
                                                INTERIOR 44
                                                RESIDENCIAL LAS GARZAS
                                                COLONIA LOS TAMARINDOS
                                                IXTAPA JA 48282
                                                MEXICO
188                    14843          No        CLARKE, WENDY                      Grupo          Aerovías de         0.00         0.00           0.00         1,354.58       1,354.58 USD         No
                                                9960 PRINCE PHILLIP ST, RR      Aeroméxico,      México, S.A. de
       Date Filed:    4/6/2021                  #1                             S.A.B. de C.V.        C.V.
                                                THEDFORD ON N0M 2N0
                                                CANADA
189                     154           No        CLAXTON, MICHAEL A                 Grupo          Aerovías de         0.00         0.00           0.00         1,405.62       1,405.62 USD         No
                                                1506 23RD AVE                   Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 LONGVIEW WA 98632              S.A.B. de C.V.        C.V.


190                     655           No        CLINE, GERALDINE                   Grupo          Aerovías de         0.00         0.00           0.00          643.38         643.38 USD          No
                                                20558 TUTTLETOWN RD             Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SONORA CA 95370                S.A.B. de C.V.        C.V.


191                    14554          No        CLIO                               Grupo          Aerovías de         0.00         0.00           0.00          742.86         742.86 USD          No
                                                34 RUE DU HAMEAU                Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PARIS 75015                    S.A.B. de C.V.        C.V.
                                                FRANCE
192                    14491          No        CLUB MEDITERRANNEE                 Grupo          Aerovías de         0.00         0.00           0.00        87,500.00      87,500.00 USD         No
                                                20278521                        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  11 RUE DE CAMBRAI              S.A.B. de C.V.        C.V.
                                                PARIS 75019
                                                FRANCE
193                    13751          No        COBALT GROUND                      Grupo          Aerovías de         0.00         0.00           0.00         3,706.39       3,706.39 USD         No
                                                SOLUTIONS LTD                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ATTN NEETU RANDHAWA            S.A.B. de C.V.        C.V.
                                                WORLD BUSINESS CENTRE 2
                                                NEWALL ROAD, LONDON
                                                HEATHROW AIRPORT
                                                HOUNSLOW TW6 2SF
                                                UNITED KINGDOM




                                                                                                                                                                                                   Page 22
                                    20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                            Pg 46 of 591
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
194                   20500          No        COLEGIO SAN LUIS DE LOS            Grupo          Aerovías de         0.00         0.00           0.00         2,000.04       2,000.04 USD         Yes
                                               FRANCESES                       Aeroméxico,      México, S.A. de
       Date Filed:   1/25/2021                 C/ PORTUGALETE 1               S.A.B. de C.V.         C.V.
                                               POZUELO DE ALARCON
                                               MADRID 28223
                                               SPANISH
195                    675           No        COLLEGE BORIAL                     Grupo          Aerovías de         0.00         0.00           0.00         8,983.47       8,983.47 USD         No
                                               ATTN LIANNE                     Aeroméxico,      México, S.A. de
       Date Filed:   1/25/2021                 CATHERWOOD                     S.A.B. de C.V.        C.V.
                                               669 TAMARACK
                                               TIMMING ON P4N 6S2
                                               CANADA
196                    649           No        COLLIER, RYAN                      Grupo          Aerovías de         0.00         0.00           0.00          660.00         660.00 USD          No
                                               9601 WILSHIRE BLVD, #1205       Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                 BEVERLY HILLS CA 90210         S.A.B. de C.V.        C.V.


197                    233           No        COLOSIMO, IRLANDA                  Grupo          Aerovías de         0.00         0.00           0.00          509.01         509.01 USD          No
                                               FRANCES                         Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  359 WELLINGTON AVE             S.A.B. de C.V.        C.V.
                                               TONAWANDA NY 14223
198                    227           No        COLOSIMO, JUDY ANN                 Grupo          Aerovías de         0.00         0.00           0.00          509.01         509.01 USD          No
                                               6838 AMANDA LN                  Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  LOCKPORT NY 14094              S.A.B. de C.V.        C.V.


199                    231           No        COLOSIMO, ROSEMARY A               Grupo          Aerovías de         0.00         0.00           0.00          509.01         509.01 USD          No
                                               359 WELLINGTON AVE              Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  TONAWANDA NY 14223             S.A.B. de C.V.        C.V.


200                    232           No        CONIGLIO, SANTA M                  Grupo          Aerovías de         0.00         0.00           0.00          509.01         509.01 USD          No
                                               260 DECATUR RD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  TONAWANDA NY 14223             S.A.B. de C.V.        C.V.


201                   14616          No        CONTRERAS, MARIA                   Grupo          Aerovías de         0.00         0.00           0.00          412.98         412.98 USD          No
                                               940 S OXFORD AVE, #305          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 LOS ANGELES CA 90006           S.A.B. de C.V.        C.V.


202                   11629          No        COOPWOOD, KIMBERLY M               Grupo          Aerovías de         0.00         0.00           0.00         3,212.22       3,212.22 USD         No
                                               1234 WISTERWOOD DR              Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  HOUSTON TX 77043               S.A.B. de C.V.        C.V.


203                   13754          No        CORAIL VOYAGES 20219150            Grupo          Aerovías de         0.00         0.00           0.00         1,037.00       1,037.00 USD         No
                                               99 AVENUE JEAN JAURES           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 SORGUES 84700                  S.A.B. de C.V.        C.V.
                                               FRANCE




                                                                                                                                                                                                  Page 23
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 47 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
204                    13745          No        CORAIL VOYAGES 20219150            Grupo          Aerovías de         0.00         0.00           0.00         1,037.00       1,037.00 USD          No
                                                99 AVENUE JEAN JAURES           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SORGUES 84700                  S.A.B. de C.V.         C.V.
                                                FRANCE
205                    20493          No        CORDOVA, DIANA PAOLA               Grupo          Aerovías de         0.00         0.00           0.00         1,200.01       1,200.01 USD         Yes
                                                MARTINEZ                        Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  PEDRO ROMERO DE                S.A.B. de C.V.        C.V.
                                                TERREROS 1361 PB
                                                COLONIA NARVARTE
                                                PONIENTE
                                                DEMARCACION BENITO
                                                JUAREZ 03020
                                                MEXICO
206                    10660          No        COREY, EDWARD                      Grupo          Aerovías de         0.00         0.00           0.00          383.00         383.00 USD          Yes
                                                3955 SHOAL CREEK BLVD,          Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 #211                           S.A.B. de C.V.        C.V.
                                                AUSTIN TX 78756
207                    14641          No        CORONADO, BERENICE                 Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                BORREGO                         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  2178 FINDLEY CIR               S.A.B. de C.V.        C.V.
                                                LAKE ORION MI 48360
208                    12744          No        CORRALES, ARTURO                   Grupo          Aerovías de         0.00         0.00           0.00          781.98         781.98 USD          No
                                                4306 ROLLING SAGE LN            Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  ARLINGTON TX 76005             S.A.B. de C.V.        C.V.


209                    13903          No        CORRIVEAU, NORMAND                 Grupo          Aerovías de         0.00         0.00           0.00         2,160.62       2,160.62 USD         No
                                                452, BLVD ROLAND-               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  DURAND                         S.A.B. de C.V.        C.V.
                                                ROSEMERE QC J7A 4K2
                                                CANADA
210                    13984          No        COTRAN, RANIA                      Grupo          Aerovías de         0.00         0.00           0.00          275.00         275.00 USD          No
                                                709-465 RICHMOND ROAD           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  OTTAWA ON K2A 1Z1              S.A.B. de C.V.        C.V.
                                                CANADA
211                    10901          No        COUSINEAU, ANDRE                   Grupo          Aerovías de         0.00         0.00           0.00          659.87         659.87 USD          No
                                                574 FALWYN CRES                 Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 OTTAWA ON K4A 2A4              S.A.B. de C.V.        C.V.
                                                CANADA
212                    10325          No        COUVÉ, ALICE                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                32 BIS RUE BILLY                Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  SÉES 61500                     S.A.B. de C.V.        C.V.
                                                FRANCE




                                                                                                                                                                                                   Page 24
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 48 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
213                    12126          No        COVARRUBIAS, BRENDA                Grupo          Aerovías de         0.00         0.00           0.00         1,171.59       1,171.59 USD          No
                                                VILLEGAS                        Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  1422 RIO HONDO DR              S.A.B. de C.V.         C.V.
                                                DALLAS TX 75218
214                    12757          No        COYNE, DEBORAH                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                8 ASTER PLACE                   Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  WHITEHORSE YT Y1A 5T9          S.A.B. de C.V.        C.V.
                                                CANADA
215                    11172          No        CRAGNOLINI, ALEJANDRA              Grupo          Aerovías de         0.00         0.00           0.00          729.47         729.47 USD          No
                                                MARIA CELESTE                   Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 VIRGINIA 37,                   S.A.B. de C.V.        C.V.
                                                DEPARTAMENTO 402
                                                ALCALDIA DE COYOACAN
                                                MX 04040
                                                MEXICO
216                    20377          No        CRISOSTOMO, JOANA                  Grupo          Aerovías de         0.00         0.00           0.00          394.00         394.00 USD          No
                                                RUA SENHORA DO MONTE            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  38 - 3 ESQ                     S.A.B. de C.V.        C.V.
                                                LISBOA 1170-361
                                                PORTUGAL
217                    10517          No        CRUM, ELIAS                        Grupo          Aerovías de         0.00         0.00           0.00         4,055.94       4,055.94 USD         No
                                                HOGESTEEG 8                     Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 AMERSFOORT 3826HD              S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
218                    12762          No        CRUZ, CHERYL                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                12116 WHITLEY ST                Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  WHITTIER CA 90601              S.A.B. de C.V.        C.V.


219                    20148          No        CRUZ, JOEL FRANCISCO               Grupo          Aerovías de         0.00         0.00           0.00          982.66         982.66 USD          No
                                                BRAVO                           Aeroméxico,      México, S.A. de
       Date Filed:   12/26/2020                 ROSAS DE MAYO 45, COL          S.A.B. de C.V.        C.V.
                                                BENITO JUAREZ
                                                CD NEZAHUALCOYOTL, EM
                                                57000
                                                MEXICO
220                    10346          No        CRUZ, SILVIA                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                7856 WILBUR AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 RESEDA CA 91335                S.A.B. de C.V.        C.V.


221                    10359          No        CSICSERY, MARK                     Grupo          Aerovías de         0.00         0.00           0.00         1,217.32       1,217.32 USD         No
                                                837 ESTATES ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 LIVERMORE CA 94550             S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 25
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 49 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
222                    10574          No        CUMMINGS, LARISA                   Grupo          Aerovías de         0.00         0.00           0.00         1,347.96       1,347.96 USD          No
                                                9527 12TH AVE NW                Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 SEATTLE WA 98117               S.A.B. de C.V.         C.V.


223                    10630          No        CURRY, LAURA                       Grupo          Aerovías de         0.00         0.00           0.00          336.49         336.49 USD          No
                                                20 NW 16TH AVE, #215            Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 PORTLAND OR 97209              S.A.B. de C.V.        C.V.


224                    10362          No        CURTIS, EVE                        Grupo          Aerovías de         0.00         0.00           0.00         2,029.16       2,029.16 USD         Yes
                                                400 HARBORVIEW DR SE,           Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 UNIT 227                       S.A.B. de C.V.        C.V.
                                                BAINBRIDGE ISLAND WA
                                                98110
225                    13591          No        DADD, TIMOTHY CALVIN               Grupo          Aerovías de         0.00         0.00           0.00         1,160.00       1,160.00 USD         No
                                                CTO METROPOLITANO 29            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CIUDAD DEL CARMEN, CAM         S.A.B. de C.V.        C.V.
                                                24028
                                                MEXICO
226                    13588          No        DADD, TIMOTHY CALVIN               Grupo          Aerovías de         0.00         0.00           0.00         1,160.00       1,160.00 USD         No
                                                CTO METROPOLITANO 29            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CIUDAD DEL CARMEN, CAM         S.A.B. de C.V.        C.V.
                                                24028
                                                MEXICO
227                    13585          No        DADD, TIMOTHY CALVIN               Grupo          Aerovías de         0.00         0.00           0.00          830.00         830.00 USD          No
                                                CTO METROPOLITANO 29            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CIUDAD DEL CARMEN, CAM         S.A.B. de C.V.        C.V.
                                                24028
                                                MEXICO
228                    11356          No        DAGYEOM, HWANG                     Grupo          Aerovías de         0.00         0.00           0.00          673.31         673.31 USD          No
                                                18, NANGYE-RO17-GIL,            Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  JUNG-GUA                       S.A.B. de C.V.        C.V.
                                                SEOUL 04573
                                                SOUTH KOREA
229                    14632          No        DANA PENCZ & MATT                  Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                PETTIT                          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  1808-11 BRUNEL CT              S.A.B. de C.V.        C.V.
                                                TORONTO ON M5V 3Y3
                                                CANADA
230                    14152          No        DANCING, MARIAH                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                666 SYCAMORE ST                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  OAKLAND CA 94612               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 26
                                     20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                             Pg 50 of 591
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
231                    12796          No        DAUTI, BESAR                       Grupo          Aerovías de         0.00         0.00           0.00          173.29         173.29 USD           No
                                                TRELLEBORGER STRAßE 95          Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  BERLIN 13189                   S.A.B. de C.V.         C.V.
                                                GERMANY
232                    20131          No        DAVILA, AMELI                      Grupo          Aerovías de         0.00         0.00           0.00          328.47         328.47 USD          No
                                                15270 REGENTS PARK DR           Aeroméxico,      México, S.A. de
       Date Filed:   12/19/2020                 WOODBRIDGE VA 22191            S.A.B. de C.V.        C.V.


233                    13338          No        DE MARCO, ASSUNTA                  Grupo          Aerovías de         0.00         0.00           0.00         1,170.34       1,170.34 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
234                     267           No        DE VRES, ARKADIUSZ                 Grupo          Aerovías de         0.00         0.00           0.00         1,147.59       1,147.59 USD         No
                                                GOUDSE RIJWEG 302               Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  BOSKOOP 2771 NL                S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
235                    13544          No        DEASON, LORNE H                    Grupo          Aerovías de         0.00         0.00           0.00          872.72         872.72 USD          No
                                                1216 HENLEAZE AVE               Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  MOOSE JAW SK S6H 3V9           S.A.B. de C.V.        C.V.
                                                CANADA
236                    13454          No        DELBRESSINE, VALERIA               Grupo          Aerovías de         0.00         0.00           0.00         1,436.40       1,436.40 USD         No
                                                BAKKERSTRAAT 1E                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  ROERMOND, 6041JP               S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
237                    20277          No        DELGADO, ANA MARIA                 Grupo          Aerovías de         0.00         0.00           0.00          628.00         628.00 USD          No
                                                RODRIGO                         Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  C/ SAN ANTON 65                S.A.B. de C.V.        C.V.
                                                ZARAGOZA 50016
                                                SPAIN
238                    10606          No        DELUCA, CHRISTINA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          No
                                                185 CANAL ST, #2057             Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 SHELTON CT 06484               S.A.B. de C.V.        C.V.


239                    12170          No        DENAULT, JEAN-MARC                 Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                231 LEBAUDY                     Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  GATINEAU QC J8V 2J9            S.A.B. de C.V.        C.V.
                                                CANADA
240                    20373          No        DEPINGA TRAVEL SLU                 Grupo          Aerovías de         0.00         0.00           0.00         2,264.62       2,264.62 USD         Yes
                                                CARRER CAL GERRER 2, 6-3        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  RUBI 08191                     S.A.B. de C.V.        C.V.
                                                SPAIN




                                                                                                                                                                                                   Page 27
                                       20-11563-scc            Doc 1397          Filed 07/08/21 Entered 07/08/21 22:28:01                        Main Document
12th Omnibus Claims Objection                                                               Pg 51 of 591
                                                                                            Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                         Wrong Debtor Claims

Ref                     Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
241                      14370          No        DERPART TRAVEL AGENCY              Grupo          Aerovías de         0.00         0.00           0.00         2,312.00       2,312.00 USD          No
                                                  BRAUNSCHWEIG                    Aeroméxico,      México, S.A. de
       Date Filed:     1/15/2021                  CASPARISTRAßE 1                S.A.B. de C.V.         C.V.
                                                  BRAUNSCHWEIG 38100
                                                  GERMANY
242                      10411          No        DESJARDINS-AREVALO,                Grupo          Aerovías de         0.00         0.00           0.00          537.19         537.19 USD          No
                                                  LAURE                           Aeroméxico,      México, S.A. de
       Date Filed:     12/12/2020                 RUE DE LA VERDURE, 50,         S.A.B. de C.V.        C.V.
                                                  2EME ETAGE
                                                  BRUXELLES 1000
                                                  BELGIUM
243                      20255          No        DIAZ EZCURDIA, JUAN                Grupo          Aerovías de         0.00         0.00           0.00         1,881.35       1,881.35 USD         No
                                                  PABLO                           Aeroméxico,      México, S.A. de
       Date Filed:     1/12/2021                  MONTANA 80, COL LOS            S.A.B. de C.V.        C.V.
                                                  PASTORES
                                                  NAUCALPAN DE JUAREZ
                                                  53340
                                                  MEXICO
244                      20330          No        DIAZ MAZZEO, MARIA                 Grupo          Aerovías de         0.00         0.00           0.00         1,500.00       1,500.00 USD         Yes
                                                  BELEN                           Aeroméxico,      México, S.A. de
       Date Filed:     1/14/2021                  ANCHORENA N° 1198, PISO        S.A.B. de C.V.        C.V.
                                                  8°, DPTO 26
                                                  CABA 1425
                                                  ARGENTINA
245                       360           No        DIAZ, MARIA GUADALUPE              Grupo          Aerovías de         0.00         0.00           0.00          372.27         372.27 USD          No
                                                  4247 FISHER ST                  Aeroméxico,      México, S.A. de
       Date Filed:     1/14/2021                  LOS ANGELES CA 90063           S.A.B. de C.V.        C.V.


246                      13382          No        DIEHLMANN, MARC                    Grupo          Aerovías de         0.00         0.00           0.00          762.21         762.21 USD          No
                                                  EMILIENSTR 78                   Aeroméxico,      México, S.A. de
       Date Filed:     1/13/2021                  HAMBURG, 20259                 S.A.B. de C.V.        C.V.
                                                  GERMANY
247                       589           No        DION, JOHANNE                      Grupo          Aerovías de         0.00         0.00           0.00          859.89         859.89 USD          No
                                                  5686 5E AVENUE                  Aeroméxico,      México, S.A. de
       Date Filed:     1/15/2021                  MONTREAL QC H1Y 2T1            S.A.B. de C.V.        C.V.
                                                  CANADA
248                      13992          No        DIVERSITY TRAVEL                   Grupo          Aerovías de         0.00         0.00           0.00          141.00         141.00 USD          No
                                                  MANCHESTER ONE - 15             Aeroméxico,      México, S.A. de
       Date Filed:     1/14/2021                  FLOOR                          S.A.B. de C.V.        C.V.
                                                  53 PORTLAND STREET
                                                  MANCHESTER M1 3LD
                                                  UNITED KINGDOM


                     Wrong Debtor Claim Totals                         Count:        USD                248            0.00         0.00           0.00        1,878,580.73     1,878,580.73




                                                                                                                                                                                                     Page 28
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01   Main Document
                                     Pg 52 of 59



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                      Main Document
                                                Pg 53 of 59



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
    DEBTORS’ TWELFTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                       (WRONG DEBTOR CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                      Main Document
                                              Pg 54 of 59



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Twelfth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Wrong Debtor Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                          Pg 55 of 59



reclassified as set forth in the Objection and Proposed Order. I believe the reclassification of the

claims listed on Schedule 1 to the Proposed Order on the terms set forth in the Objection and

Proposed Order is appropriate.

                                       Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Wrong Debtor Claim, the Debtors have determined that the Wrong

Debtor Claims have each been filed against the wrong Debtor(s). If the Wrong Debtor Claims

identified on Schedule 1 to the Proposed Order are not reclassified, the claimants identified therein

may improperly receive recoveries on a claim against the incorrect Debtor. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reclassifying the Wrong Debtor Claims as set

forth therein and in the Objection.

                                              Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reclassifying the Wrong Debtor

Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                  3
20-11563-scc   Doc 1397   Filed 07/08/21 Entered 07/08/21 22:28:01   Main Document
                                     Pg 56 of 59



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1397         Filed 07/08/21 Entered 07/08/21 22:28:01                         Main Document
                                                Pg 57 of 59



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1397        Filed 07/08/21 Entered 07/08/21 22:28:01                   Main Document
                                            Pg 58 of 59



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1397      Filed 07/08/21 Entered 07/08/21 22:28:01             Main Document
                                          Pg 59 of 59



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
